UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:May 31, 2010 Item 1. Schedule of Investments. Bright Rock Mid Cap Growth Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 97.75% Amusement, Gambling, and Recreation Industries - 1.82% Bally Technologies, Inc. (a) $ Apparel Manufacturing - 1.91% Guess?, Inc. Broadcasting (except Internet) - 1.80% Discovery Communications, Inc. (a) Chemical Manufacturing - 9.11% Gen-Probe, Inc. (a) Myriad Genetics, Inc. (a) NBTY, Inc. (a) Onyx Pharmaceuticals, Inc. (a) Shire PLC - ADR United Therapeutics Corp. (a) Clothing and Clothing Accessories Stores - 1.59% Urban Outfitters, Inc. (a) Computer and Electronic Product Manufacturing - 17.28% Altera Corp. Cree, Inc. (a) Dolby Laboratories, Inc. (a) Inverness Medical Innovations, Inc. (a) Marvell Technology Group Ltd. (a) Netlogic Microsystems, Inc. (a) NVIDIA Corp. (a) ResMed, Inc. (a) Thoratec Corp. (a) Veeco Instruments, Inc. (a) Construction of Buildings - 1.73% NVR, Inc. (a) Credit Intermediation and Related Activities - 2.90% Cullen Frost Bankers, Inc. FirstMerit Corp. Data Processing, Hosting and Related Services - 1.41% Juniper Networks, Inc. (a) Educational Services - 1.74% DeVry, Inc. Electronics and Appliance Stores - 1.78% GameStop Corp. (a) Food Manufacturing - 1.91% Green Mountain Coffee Roasters, Inc. (a) Machinery Manufacturing - 4.54% Bucyrus International, Inc. National Oilwell Varco, Inc. Novellus Systems, Inc. (a) Merchant Wholesalers, Durable Goods - 1.21% LKQ Corp. (a) Mining (except Oil and Gas) - 1.52% Cliffs Natural Resources Inc. Miscellaneous Manufacturing - 1.84% NuVasive, Inc. (a) Motor Vehicle and Parts Dealers - 3.46% AutoNation, Inc. (a) CarMax, Inc. (a) Oil and Gas Extraction - 5.63% InterOil Corp. (a) Newfield Exploration Co. (a) Quicksilver Resources, Inc. (a) Range Resources Corp. Primary Metal Manufacturing - 4.70% Allegheny Technologies, Inc. Precision Castparts Corp. Steel Dynamics, Inc. Professional, Scientific, and Technical Services - 12.14% Alexion Pharmaceuticals, Inc. (a) Alliance Data Systems Corp. (a) Allscript-Misys Healtcare Solutions, Inc. (a) priceline.com, Inc. (a) Ritchie Bros Auctioneers, Inc. Salesforce.com, Inc. (a) VistaPrint NV (a) Publishing Industries (except Internet) - 5.43% Concur Technologies, Inc. (a) GSI Commerce, Inc. (a) Rovi Corp. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.40% Eaton Vance Corp. IntercontinentalExchange, Inc. (a) Lazard Ltd. Raymond James Financial, Inc. Support Activities for Transportation - 1.76% CH Robinson Worldwide, Inc. Transportation Equipment Manufacturing - 3.54% BorgWarner, Inc. (a) Gentex Corp. Truck Transportation - 1.60% JB Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $20,057,913) $ Principal Amount Value SHORT TERM INVESTMENTS - 1.43% Money Market Funds - 1.43% Fidelity Institutional Money Market Portfolio (b) $ $ TOTAL SHORT TERM INVESTMENTS (Cost $287,872) $ Total Investments(Cost $20,345,785) - 99.18% $ Other Assets in Excess of Liabilities - 0.82% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Variable Rate The cost basis of investments for federal income tax purposes at May 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Tax adjustments will be made as part of the Fund's first annual report, which will be dated February 28, 2011. Summary of Fair Value Exposure at May 31, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Total Equity $ $
